--------------------------------------------------------------------------------

Exhibit 10.4


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AGREEMENT, effective April 18, 2012, is by and between HERSHA HOSPITALITY
TRUST, a Maryland real estate investment trust (the “Company”), and ASHISH R.
PARIKH (the “Executive”).


WITNESSETH:


WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement effective as of June 28, 2007 (the “Prior
Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Prior Agreement in
certain respects and restate the terms and conditions of the Prior Agreement as
set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:


1.             Employment.  The Company shall employ the Executive, and the
Executive agrees to be so employed, as the Chief Financial Officer of the
Company on the terms set forth herein.


2.             Term.  The term (the "Term") of the Executive’s employment
hereunder shall commence on April 18, 2012 and unless earlier terminated in
accordance with the terms hereof, shall expire on December 31, 2014, if written
notice of non-renewal is given not later than July 1, 2014 by either party to
the other party, and if no such notice is given, this Agreement shall continue
for successive one year terms until terminated by either party by written notice
to the other party on or prior to July 1 of the year of termination, with such
termination to be effective as of December 31 of such year unless otherwise
agreed by the parties.  Notwithstanding the foregoing, termination of this
Agreement and any termination of the Executive’s employment hereunder shall be
subject to the provisions of Sections 9, 10 and 11 of this Agreement.


3.             Services.  The Executive shall devote such amount of his time and
attention to the Company’s affairs as are necessary to perform his duties to the
Company as determined by the Company's Board of Trustees (the "Board").  The
Executive shall have authority and responsibility with respect to the day-to-day
operations and management of the Company and Hersha Hospitality Limited
Partnership (the "Partnership"), for which the Company currently serves as sole
general partner, and the Company’s other subsidiaries ("Subsidiary")
(collectively "Affiliates"), as well as implementation of the long range growth
strategy of the Company and Affiliates consistent with direction from the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             Compensation.


(a)           During the Term, the Company shall pay the Executive for his
services an initial annual base salary of four hundred five dollars
($405,000.00), to be paid in accordance with the Company’s regular payroll
procedures, subject to any increases approved by the Board.


(b)           In addition to the base salary, the Executive may be entitled to
receive other incentive compensation, including but not limited to, grants of
stock options or shares of stock of the Company, which awards shall be made (if
at all) in consideration of and as an incentive for services performed solely
for the Company, in accordance with rules and criteria established by the
Compensation Committee and approved by the Board.  Such criteria may include,
but not be limited to, the growth in the Company’s net income per share, funds
from operations per share or other performance goals.


(c)           In consideration of this amendment and restatement of the Original
Agreement, the Company has granted to the Executive a special one time retention
Stock Award of 82,143 common shares, subject to the terms and conditions of the
2012 Equity Incentive Plan of the Company and the Stock Award Agreement attached
hereto as Exhibit A.


5.             [Intentionally Left Blank]


6.             Expenses.  The Company recognizes that the Executive will have to
incur certain out-of-pocket expenses, including but not limited to travel
expenses, related to his services and the Company’s business and the Company
agrees to reimburse the Executive for all reasonable expenses necessarily
incurred by him in the performance of his duties upon presentation of a voucher
or documentation indicating the amount and business purposes of any such
expenses and in accordance with applicable rules of the Internal Revenue
Service.  The documentation and expense reimbursement payment must be completed
no later than March 15 of the calendar year following the calendar year in which
the Executive incurred the expense.


7.             [Intentionally Left Blank]


8.             Definitions.  For purposes of this Agreement, the following terms
shall have the following definitions:


(a)           "Voluntary Termination" means, subject to the provisions of
Section 11 hereof, the Executive’s voluntary termination of his employment
hereunder, which may be effected by the Executive giving the Board not less than
sixty (60) days’ prior written notice of the Executive’s desire to terminate his
employment as of a specified date or the Executive’s failure to provide the
services described in Section 3 hereof for a period greater than four
consecutive weeks by reason of the Executive’s voluntary refusal to perform such
services as determined by the Board.  Notwithstanding the foregoing, if the
Executive gives notice of Voluntary Termination and, prior to the expiration of
the notice period, the Executive voluntarily refuses or fails to provide the
services described in Section 3 hereof for a period greater than two consecutive
weeks, the Company may, in its discretion, accelerate the Voluntary Termination
effective the date on which the Executive so ceases to carry out his duties as
determined by the Board.  For purposes of this Section 8, voluntary refusal to
perform services shall not include taking vacation otherwise permitted, the
Executive’s failure to perform services on account of his illness or the illness
of a member of his immediate family (provided such illness is adequately
substantiated at the reasonable request of the Company), or any other absence
from service with the written consent of the Board.  A Voluntary Termination
shall not include the Executive’s resignation with Good Reason following a
Change in Control (as defined below).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           "Termination Without Cause" means the termination of the
Executive’s employment by the Company for any reason other than Voluntary
Termination or Termination With Cause.


(c)           "Termination With Cause" means the termination of the Executive’s
employment by act of the Board for any of the following reasons:


(i)             the Executive’s conviction of a felony;


(ii)            the Executive’s theft, embezzlement, misappropriation of or
intentional and malicious infliction of damage to the Company’s (or its
subsidiaries’) property or business opportunity;


(iii)           the Executive’s breach of the covenants in Section 12 hereof;


(iv)           the Executive’s neglect of his duties or responsibilities
hereunder or his failure or refusal to follow any written direction of the Board
or any duly constituted committee thereof, which failure continues for a period
of twenty (20) calendar days after Company provides Employee written notice
(other than as a result of the Executive’s physical or mental inability to
perform the services described in Section 3 above, which is addressed in Section
10 below); and


(v)            the Executive’s abuse of alcohol, drugs or other substances, or
his engaging in other deviant personal activities in a manner that, in the
reasonable judgment of the Board, adversely affects the reputation, goodwill or
business position of the Company.


9.             Voluntary Termination; Termination With Cause.  If (i) the
Executive shall cease being an employee of the Company on account of a Voluntary
Termination or (ii) there shall be a Termination With Cause, the Executive shall
not be entitled to any compensation after the effective date of such Voluntary
Termination or Termination With Cause (except base salary and vacation accrued
but unpaid on the effective date of such event).  In the event of a Voluntary
Termination (which shall not include the Executive’s resignation for Good Reason
following a Change in Control as defined by Paragraph 11), or Termination With
Cause, the Executive shall continue to be subject to the covenants contained in
Section 13 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Death or Disability; Termination Without Cause.


(a)            Upon (i) the death of the Executive, or (ii) Disability of the
Executive, this Agreement shall terminate and the Company shall continue to pay
the Executive or his heirs, devisees, executors, legatees or personal
representatives, as appropriate, the payments of the Executive’s base salary
then in effect through the month following the month in which such event occurs
plus vacation accrued but unpaid as of the termination date.  For purposes
hereof, a "Disability" means the Executive's becoming permanently disabled
within the meaning of the Company's long-term disability plan then in effect
for, or applicable to, the Executive.  If the Company does not provide any such
benefit, then at the request of the Company, the Executive shall promptly make
himself available for an examination by a physician selected by the Company who
is board certified in a practice area selected by the Company, and to follow the
recommendation of such physician regarding further examination and testing.  The
issue to be presented to the physician for determination is whether the
Executive suffers from a mental or physical incapacity which materially inhibits
or prevents him from carrying out the duties of his full-time employment as
described herein, and, if so, whether such condition is more likely than not to
exist for a period in excess of one hundred twenty (120) days.  The Executive
intends for the Company to be treated as Executive would be with respect to his
rights regarding the use and disclosure of his individually identifiable health
information or other medical records.  This release authority applies to any
information governed by the Health Insurance Portability and Accountability Act
of 1996 (a/k/a HIPAA), 42 USC 1320d and 45 CFR 160-164 and authorizes:  any
physician, health-care professional, dentist, health plan, hospital, clinic,
laboratory, pharmacy or other covered health-care provider, any insurance
company and the Medical Information Bureau Inc. or other health-care
clearinghouse that has provided treatment or services to him, or that has paid
for or is seeking payment from him for such services, to give, disclose and
release to the Company, without restriction, all of his individually
identifiable health information and medical records regarding any past, present
or future medical or mental health condition, including all information relating
to the diagnosis and treatment of HIV/AIDS, sexually transmitted diseases,
mental illness, and drug or alcohol abuse.


(b)           Upon a Termination Without Cause, the non-recruitment restrictions
contained in Section 13(a)(iii) shall apply, except for a Termination Without
Cause during the 12-month period following a Change of Control (as defined
below).  In all other respects, upon a Termination Without Cause (other than a
Termination Without Cause during the 12 month period following a Change of
Control (as defined below), which shall be governed by the provisions of Section
11 below) this Agreement shall terminate and, subject to Section 12 below, the
Company shall make a lump sum payment to the Executive within ten (10) days
after Termination Without Cause equal to the sum of the Executive’s accrued but
unused vacation to the date of termination plus the amount of the Executive’s
monthly base salary then in effect for the lesser of 12 months or the number of
months (including a fractional month) remaining in the Term.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Change of Control Compensation.


(a)           Compensation.  In the event of a Termination Without Cause or the
Executive’s resignation for Good Reason (as defined below) in either case within
12 months following a Change of Control (as defined below), the Company shall
(i) fully vest the Executive in any outstanding awards made pursuant to the 2012
Equity Incentive Plan or any other equity compensation plan adopted by the
Company and stock options that have not previously vested or become exercisable
shall be exercisable, in whole or in part, and shall remain exercisable in
accordance with their terms notwithstanding the Executive’s termination or
resignation, (ii) pay the Executive any base salary and expenses reimbursable to
the Executive by the Company, each through the date of the termination, (iii)
pay a benefit (the “Change of Control Bonus”) equal to two times the sum of (x)
the Executive’s then annual base salary, (y) the maximum annual bonus that the
Executive could earn for the year that includes the date of termination (or if
no maximum bonus amount has been set, the Executive’s target bonus for that
year) and (z) the fair market value (determined as of the date of the Change of
Control (as defined below)) of the share award(s) or other equity-based awards
(other than stock options, stock appreciation rights or awards that vest based
on achievement of performance objectives measured over more than one year)
received by the Executive for the year that includes the date of termination (or
if no such share awards were made in that year, the next preceding year in which
the Executive received such a share award) and (iv) pay the insurance benefit
described below.  Subject to Section 12 below, the base salary, expense
reimbursement and Change of Control Bonus shall be paid in one lump sum within
ten days after the Executive’s Termination Without Cause of the Executive’s
resignation for Good Reason.  In addition, the Company shall cause the
Executive’s insurance benefits, as in effect immediately prior to the
termination, to remain in effect for eighteen (18)  months following the date of
termination upon the same terms, and at the same cost to the Executive, as in
effect immediately prior to termination.  The Executive shall also receive
payment of accrued but unused vacation to the date of termination.


(b)           A "Change of Control", for purposes of this Agreement, shall be
deemed to have occurred if, at any time during the Term, any of the following
events occurs:


(i)            any "person", as that term is used in Section 13(d) and Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), becomes, is discovered to be, or files a report on Schedule 13D or 14D-1
(or any successor schedule, form or report) disclosing that such person is, a
beneficial owner (as defined in Rule 13d-3 under the Exchange Act or any
successor rule or regulation), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
trustees;


(ii)           a change in the membership of the Board during any twenty-four
month period such that individuals who, as of the election to the Board, without
the recommendation or approval of the incumbent Board, constitute a majority of
the numbers of trustees of Company then in office;
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           the Company is merged, consolidated or reorganized into or with
another corporation or other legal person, or securities of the Company are
exchanged for securities of another corporation or other legal person, and
immediately after such merger, consolidation, reorganization or exchange less
than a majority of the combined voting power of the then-outstanding securities
of such corporation or person immediately after such transaction are held,
directly or indirectly, in the aggregate by the holders of securities entitled
to vote generally in the election of trustees of the Company immediately prior
to such transaction;


(iv)           the Company in any transaction or series of related transactions,
sells all or substantially all of its assets to any other corporation or other
legal person and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or sales are held, directly or indirectly, in the aggregate by the holders
of securities entitled to vote generally in the election of trustees of the
Company immediately prior to such sale;


(v)           the Company and its affiliates shall sell or transfer of (in a
single transaction or series of related transactions) to a non-affiliate
business operations or assets that generated at least two-thirds of the
consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been filed under the
Exchange Act) of the Company and its subsidiaries immediately prior thereto;


(vi)           the Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K (or any successor, form or report or item therein) that a change in
control of the Company has occurred; or


(vii)          any other transaction or series of related transactions occur
that have substantially the effect of the transactions specified in any of the
preceding clauses in this sentence.


(c)           Certain Transactions.  Notwithstanding the provisions of Section
11(b)(i) or 11(b)(vi) hereof, unless otherwise determined in a specific case by
majority vote of the Board, a Change of Control shall not be deemed to have
occurred for purposes of this Agreement solely because (i) the Company, (ii) an
entity in which the Company directly or indirectly beneficially owns 20% or more
of the voting securities or (iii) any Company-sponsored employee stock ownership
plan, or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report or item thereon) under the Exchange Act, disclosing beneficial
ownership by it of shares of stock of the Company, or because the Company
reports that a Change of Control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership.


(d)           Good Reason.  "Good Reason," for purposes of this Agreement, shall
be deemed to mean any of the following:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)            a change in the Executive’s position or responsibilities
(including reporting responsibilities) which materially diminishes the
Executive’s position or responsibilities as in effect immediately prior to a
Change of Control; the assignment to the Executive of any duties or
responsibilities which are materially inconsistent with such position or
responsibilities; or any removal of the Executive from or failure to reappoint
or reelect the Executive to any of such positions, except in connection with a
Termination with Cause as defined in Section 8(c) as a result of the Executive’s
death or Disability, or by Voluntary Termination;


(ii)           a reduction (unless performance justified) in the Executive’s
base salary bonus arrangement as in effect on the date hereof or as the same may
be increased from time to time;


(iii)           the Company’s requiring the Executive to be based at any place
other than a location within a thirty-mile radius of Harrisburg, Pennsylvania or
Philadelphia, Pennsylvania, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
prior to the Change of Control;


(iv)           the failure by the Company to continue to provide the Executive
with compensation and benefits provided for under this agreement or benefits
substantially similar to those provided to the Executive under any of the
employee benefit plans in which the Executive is or becomes a participant, or
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change of Control;


(v)           any material breach by the Company of any provision of this
Agreement; or


(vi)           the failure of the Company to obtain a satisfactory agreement
from any successor or assign of the Company to assume and agree to perform this
Agreement.


The Executive’s resignation shall be for Good Reason only if the Executive gives
the Company written notice of the ground(s) asserted as Good Reason within 90
days after the Executive knows of the ground(s) for Good Reason, the Company
fails to remedy or cure those grounds within 30 days after its receipt of the
Executive’s notice and the Executive resigns within 90 days after the end of the
cure period.


(e)           Limitation on Benefits.
 
(i)            The benefits that the Executive may be entitled to receive under
this Agreement and other benefits that the Executive is entitled to receive
under other plans, agreements and arrangements (which, together with the
benefits provided under this Agreement, are referred to as “Payments”), may
constitute Parachute Payments that are subject to Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”).  As provided in this
Section 11(e), the Parachute Payments will be reduced if, and only to the extent
that, a reduction will allow the Executive to receive a greater Net After Tax
Amount than the Executive would receive absent a reduction.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           The Company will first determine the amount of any Parachute
Payments that are payable to the Executive.  The Company also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.
 
(iii)           The Company will next determine the largest amount of Payments
that may be made to the Executive without subjecting the Executive to tax under
Code Section 4999 (the “Capped Payments”).  Thereafter, the Company will
determine the Net After Tax Amount attributable to the Capped Payments.
 
(iv)           The Executive will receive the total Parachute Payments or the
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount.  If the Executive will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any Payments that are
not “deferred compensation” under Code Section 409A (first reducing any such
noncash benefits under this Agreement or any other plan, agreement or
arrangement (with the source of the reduction to be directed by the Executive)
and then by reducing the amount of any such cash benefits under this Agreement
or any other plan, agreement or arrangement (with the source of the reduction to
be directed by the Executive) and thereafter by reducing Payments that are
“deferred compensation” under Code Section 409A (any such noncash benefits under
this Agreement or any other plan, agreement or arrangement (with the source of
the reduction to be directed by the Executive).  The Company will notify the
Executive if it determines that the Parachute Payments must be reduced to the
Capped Payments and will send the Executive a copy of its detailed calculations
supporting that determination.
 
(v)           As a result of the uncertainty in the application of Code Sections
280G and 4999 at the time that the Company makes its determinations under this
Section 11(e), it is possible that amounts will have been paid or distributed to
the Executive that should not have been paid or distributed under this Section
11(e), (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 11(e), (“Underpayments”).  If
the Company determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Company believes has a high probability of success or controlling precedent
or substantial authority, that an Overpayment has been made, that Overpayment
will be treated for all purposes as a loan ab initio that the Executive must
repay to the Company together with interest at the applicable Federal rate under
Code Section 7872; provided, however, that no loan will be deemed to have been
made and no amount will be payable by the Executive to the Company unless, and
then only to the extent that, the deemed loan and payment would either reduce
the amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999.  If the Company
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Company will notify  the Executive of that
determination and the amount of that Underpayment will be paid to the Executive
promptly by the Company.
 
(vi)           In making any of the calculations or determinations contemplated
by this Section 11(e), the Company may retain or rely on the advice of one or
more professional service firms, including but not limited to its independent
registered public accountant, its normal outside legal counsel, its normal
outside compensation consultant, or other firms with experience in making
calculations contemplated by Section 280G of the Code.  For purposes of this
Section 11(e), the term “Net After Tax Amount” means the amount of any Parachute
Payments or Capped Payments, as applicable, net of taxes imposed under Code
Sections 1, 3101(b) and 4999 and any State or local income taxes applicable to
the Executive on the date of payment.  The determination of the Net After Tax
Amount shall be made using the highest combined effective rate imposed by the
foregoing taxes on income of the same character as the Parachute Payments or
Capped Payments, as applicable, in effect on the date of payment.  For purposes
of this Section 11(e), the term “Parachute Payment” means a payment that is
described in Code Section 280G(b)(2), determined in accordance with Code Section
280G and the regulations promulgated or proposed thereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
12.           Section 409A.  The Company and the Executive intend that the
benefits and payments provided under this Agreement shall be exempt from the
requirements of Section 409A of the Code (“Section 409A”).  Notwithstanding that
intent, if the Company determines that any benefit or payment under this
Agreement is, or may reasonably be expected to be, subject to Section 409A, then
such benefit shall be provided and such payment shall be made in a manner that
complies with Section 409A and the regulations and other guidance issued
pursuant to Section 409A.  By way of example, if the Company determines that the
Change of Control Bonus is subject to Section 409A and that the Executive is a
“specified employee” (as defined for purposes of Section 409A), then the payment
of the Change of Control Bonus shall be postponed until the first day of the
seventh month beginning after the Executive’s termination.  If any cash payment
under this Agreement is postponed on account of the application of Section 409A,
then such payment shall accrue interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code from the date that the payment is due
under this Agreement (but for the requirements of Section 409A) until the date
of payment.


13.           Protection of Confidential Information; Noncompetition;
Non-Recruitment


(a)           Covenant.  The Executive acknowledges that his employment by the
Company, will, throughout the Term, bring him into close contact with many
confidential affairs of the company, including, without limitation, information
about ownership of the company, customer lists, costs, profits, markets, sales,
key personnel, pricing polices, and other business affairs and methods and other
information not readily available to the public, and plans for future
development.  The Executive further acknowledges that the services to be
performed under this Agreement are of a special, unique, unusual, extraordinary
and intellectual character.  In recognition of the foregoing, Executive
covenants and agrees:


(i)            the Executive shall use all reasonable efforts to protect the
confidential matters of the Company and shall keep secret all such confidential
matters, including without limitation, the terms and provisions of this
Agreement, and shall not intentionally disclose such matters to anyone outside
of the Company except as required in the performance of his duties under this
Agreement, either during or after the Term, except with the Company’s written
consent, provided that:  (1) Executive shall have no such obligation to the
extent such matters are or become publicly known other than as a result of
Executive’s breach of his obligations hereunder; (2) Executive may, after giving
prompt written notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory proceedings; and (3)
Executive may disclose the terms and provisions of this Agreement to his spouse
and legal tax and financial advisors, provided however, they agree in writing to
be bound by the confidentiality provisions hereof;
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           The Executive shall deliver promptly to the Company on
termination of his employment by the Company, or at any other time the Company
may so request, at the Company’s expense, all memoranda, notes, records, reports
and other documents, and all copies thereof relating to the Company’s business,
which Executive obtained while employed, or otherwise serving or acting on
behalf of, the Company and which he may then possess or have under his control
other than publicly available documents or documents related to the terms and
conditions of Executive employment;


(iii)           Non-Recruitment.  Independent of the foregoing provisions, the
Executive agrees that, during the term of the Executive’s employment by the
Company and for a period of twelve (12) months thereafter, except for a
Termination without Cause during the 12 month period following a Change of
Control or a Voluntary Termination for Good Reason during the 12 month period
following a Change of Control, the Executive shall not, without the prior
written consent of the Company:  (1) directly or indirectly, cause any person
engaged or employed by the Company or any of its subsidiaries, (whether
part-time or full-time and whether as an officer, employee, consultant, agent,
adviser or independent contractor) to voluntarily leave the employ of or
engagement with, the Company or any of its subsidiaries or to cease providing
services to or on behalf of the Company or any of its subsidiaries, or (2) in
any manner seek to engage or employ any such person (whether or not for
compensation) as an officer, employee, consultant, agent, adviser or independent
contractor for any person other than the Company or any of its subsidiaries
(other than legal or accounting advisors).


(b)           Noncompete.  The Executive expressly covenants and agrees that he
will not directly or indirectly, without the prior written consent of the Board,
at any time while employed by the Company and for a period of one year (plus the
length of time that Executive is in violation of this provision) following the
date of that Executive’s employment terminates (1) for cause (as defined in
Section 8(c)) or (2) for voluntary termination (as defined by Section 8(a)),
other than for Good Reason following a Change in Control (as defined in Section
11), enter into or engage generally in direct or indirect competition with the
Company either as an individual on his own or as a partner or joint venture, or
as a director, officer, shareholder, employee or agent for any person nor render
any services to any person or entity that competes with the Company or any
Affiliate.  For the purposes of this Section, the Executive or any person or
entity shall be deemed to "compete" with the Company or any Affiliate if the
Executive personally engages, owns or provides services to any entity engaged in
the ownership or management of hospitality units located in the United States
east of the Mississippi including but not limited to Ashford Hospitality Trust,
Inc., Chatham Lodging Trust, Chesapeake Lodging Trust, DiamondRock Hospitality,
Felcor Lodging Trust Incorporated, LaSalle Hotel Properties, Pebblebrook Hotel
Trust, RLJ Lodging Trust, Strategic Hotels & Resorts, Inc. and Sunstone Hotel
Investors, Inc.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Specific Remedy — Injunctive Relief.  The parties agree that the
restrictions outlined in Sections 13(a) and (b) are reasonable and necessary
protections of the immediate interests of the Company and that the Company would
not have entered into this Agreement without receiving additional consideration
offered by Executive and binding himself to these restrictions.  In addition to
such other rights and remedies as the Company may have at equity or in law with
respect to any breach of this Agreement, if Executive commits a breach of any of
the provisions of Section 13(a) or 13(b), the Company shall have the right and
remedy to have such provision specifically enforced by any Court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that monetary
damages will not provide an adequate remedy to the Company.  In the event that,
notwithstanding the foregoing, a restriction or any portion thereof, contained
in Section 13(a) or 13(b) is deemed to be unreasonable by a court of competent
jurisdiction, Executive and the Company agree that such restriction, or portion
thereof, shall be modified in order to make it reasonable and shall be
enforceable accordingly.


(d)           Consideration.  The parties acknowledge the requirement that the
currently employed Executive be provided good and valuable consideration for
providing the restrictions set forth in Section 13(a) and 13(b).  Therefore, in
consideration of the foregoing restrictions, the Company shall allow the
Executive to participate in the Company’s long-term incentive program, the terms
of which shall be separately specified and incorporated by reference herein.


14.           Notices.  All notices or deliveries authorized or required
pursuant to this Agreement shall be deemed to have been given when in writing
and personally delivered or when deposited in the U.S. mail, certified, return
receipt requested, postage prepaid, addressed to the parties at the following
addresses or to such other addresses as either may designate in writing to the
other party:




To the Company:
 
Hersha Hospitality Trust
     
44 Hersha Drive
     
Harrisburg, PA 17102
         
To the Executive:
 
Ashish R. Parikh
                 



15.           Entire Agreement; Prior Agreement.  This Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and shall not be modified in any manner except by instrument in
writing signed, by or on behalf of the parties hereto; provided, however, that
any amendment or termination of the covenant of noncompetition in Section 13
must be approved by a majority of the trustees of the Company other than the
Executive, if the Executive is then a trustee of the Company.  This Agreement
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties hereto.  This Agreement supersedes and replaces the Prior
Agreement and the Prior Agreement shall have no further force or effect after
the execution of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
16.           Arbitration.


(a)           All disputes (except for those arising pursuant to Section 13)
arising out of, relating to or concerning this Agreement, the breach of this
Agreement, the employment of Executive, or the termination of Executive's
employment shall be resolved pursuant to this Section 16.  This includes all
claims or disputes whether arising in tort or contract and whether arising under
statute or common law, including Title VII, the ADA, the ADEA, and all other
federal and state employment statutes.  Any such dispute will be resolved by
arbitration held in Harrisburg, Pennsylvania under the Employment Dispute rules
of the American Arbitration Association.  This agreement to arbitrate will be
specifically enforceable.


(b)           Executive and Company agree that he or it must file any
arbitration with the AAA and serve on the other party within sixty (60) days
after the date on which the dispute arose.


(c)           Subject to Section 16(e) below, each party shall bear its own
expenses for arbitration, including attorney and witness fees and expenses,
except that the fee of the arbitrator shall be borne solely by the Company.


(d)           Upon a request for arbitration under this Agreement, the parties
shall confer with each other for the purpose of attempting to select a single
independent arbitrator.  In the event that the parties cannot agree to the
selection of an arbitrator within thirty days of notice of arbitration, three
(3) individuals shall serve as arbitrators in accordance with the Expedited
Procedures of the Commercial Arbitration Rules of the American Arbitration
Association.  One of the arbitrators shall be selected by Executive and another
by Company.  The two arbitrators so selected shall select a third
arbitrator.  The finding of a majority of the arbitrators shall be final and
binding on the parties.  The agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction.


(e)           The prevailing party in connection with such arbitration shall be
entitled to recover from the other party reasonable sums as attorney fees and
expenses in connection with such action, except that the fee of the arbitrator
shall be borne solely by the Company regardless of outcome.


(f)           The arbitrators will have no authority to extend, modify, or
suspend any of the terms of this Agreement.  The arbitrators will make the award
in writing and shall accompany it with an opinion discussing the evidence and
setting forth the reasons for the award.  The decision of the arbitrators within
the scope of the submission will be final and binding on both parties, and any
right to judicial action on any matter subject to arbitration hereunder is
waived (unless otherwise required by applicable law), except suit to enforce
this arbitration award and any rights to vacate or modify the arbitration award
in accordance with the Uniform Arbitration Act as enacted in Pennsylvania.  The
arbitrators shall have authority to award all relief provided for by such
relevant laws at issue.  If the rules of the AAA differ from those of this
Section, the provisions of this Agreement will control.


17.           Applicable Law.  Except to the extent pre-empted by federal law,
this Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania without regard to internal conflict of law
principles and any litigation or legal action concerning this Agreement, not
otherwise waived or subject to arbitration, shall be brought before a state or
federal court of competent jurisdiction in Harrisburg, Pennsylvania.
 
 
12

--------------------------------------------------------------------------------

 
 
18            Assignment.  The Executive acknowledges that his services are
unique and personal.  Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement.  The Company’s rights
and obligations under this Agreement shall inure to the benefit of and shall be
binding upon the Company’s successors and assigns.


19.           Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.


[Signature page follows.]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Second Amended and
Restated Employment Agreement as of the date first set forth above.
 

 
HERSHA HOSPITALITY TRUST
                 
By:
       
Name:
     
Title:
                   
EXECUTIVE
                 
Ashish R. Parikh
 

 
 
 
 
Second Amended and Restated Employment Agreement
 
 
  14

--------------------------------------------------------------------------------